Citation Nr: 1701902	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-32 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral pes planus (previously rated as post-operative fracture of the right fifth metatarsal with scar, degenerative joint disease, hallux valgus, and pes planus), prior to January 25, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E Wilkerson, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1980 and from May 1980 to April 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Agency of Original Jurisdiction (AOJ)).

By way of history, in November 2008, the Veteran filed a claim for an increased rating for his service-connected right and left fifth metatarsal fractures.  In a January 2009 rating decision, the AOJ denied the Veteran's claim for compensable ratings.  He filed a timely notice of disagreement.  In an August 2009 rating decision, the AOJ granted a 10 percent rating for post-operative fracture of the right fifth metatarsal with scar and a 10 percent rating for post-operative fracture of the left fifth metatarsal with scar, effective the date of the increased rating claim.  The Veteran perfected an appeal and requested a hearing before a Board member.

In March 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

During the March 2011 hearing, the Veteran appeared to assert a claim for clear and unmistakable error (CUE) related to a July 1988 rating decision which awarded a noncompensable rating for his left and right foot disabilities.  In the September 2012 Board decision for the Veteran's increased rating claims, the Board referred this matter to the AOJ for appropriate action.  The Board also remanded the Veteran's increased rating claims for a VA examination and readjudication.

The Veteran was afforded a VA examination in January 2013.  In a March 2013 rating decision, the AOJ granted a 50 percent rating for the Veteran's bilateral pes planus disabilities (previously rated as post-operative fractures of the right and left fifth metatarsals), effective January 2013 (date of VA examination).  In an April 2013 correspondence, the Veteran stated that he disagreed with the effective date of the 50 percent rating awarded in the March 2013 rating decision.  He stated that the effective date of the 50 percent rating should have been November 13, 2008.  He also alleged CUE regarding his initial 10 percent rating assigned in an April 2009 rating decision.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in July 2013, where he testified that he was satisfied with his increased 50 percent rating, but was still dissatisfied with the effective date.  See 2013 DRO Hearing.  Thereafter, the AOJ interpreted the issue on appeal as "entitlement to an earlier effective date for increase in evaluation of bilateral pes planus," and denied the appeal.  

The Veteran is presumed to seek the maximum rating for an increased rating claim absent a clear indication to the contrary.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  While the Veteran had expressed satisfaction with the award of a 50 percent rating for bilateral pes planus, he had disagreed with the fact that the 50 percent rating effective January 25, 2013.  Thus, the appeal was not satisfied as the AOJ has not awarded the maximum available benefits under the law for an increased rating claim.  The Board, therefore, recharacterized the issue as a continuation of the increased rating claim.

In a January 2016 decision, the Board awarded a 50 percent rating for bilateral pes planus for the period prior to January 25, 2013.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In May 2016, the parties filed a Joint Motion for Remand partially vacating the Board's October 2015 decision to the extent that it denied a claim for rating in excess of 50 percent for a bilateral foot condition prior to January 25, 2013, and remanded the matter for readjudication in light of the Joint Motion for Remand (JMR).  Notably, the JMR made no mention of the Board's factual finding that the Veteran had expressly limited his appeal to entitlement to a 50 percent rating for the entire appeal period.  Also notable, the JMR and Court order did not vacate the Board's finding that a 50 percent rating was not warranted for the time period since January 25, 2013 based on the Veteran's expressed satisfaction with a 50 percent rating.  Thus, the Board has listed the issue on the title page according to the issue explicitly vacated by the Court order.

During the course of the Veteran's appeal, the Veteran filed a claim for a TDIU.  In accompanying written statements, the Veteran has indicated that his service-connected bilateral foot conditions prevents him from obtaining and maintaining gainful employment.  While this matter has been previously denied in a January 2014 rating decision, the Veteran again submitted a claim for TDIU in 2016.  In addition, the Board notes that, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Accordingly, this matter is included in the appeal, as noted on the title page.  See M21-1, IV.ii.2.F.4.m.

The Board also notes that the Veteran's claim of CUE with the July 1988 rating decision (referred in the September 2012 Board decision), as well as the claim for entitlement to service connection for bilateral ankle disorder (also referred in the September 2012 rating decision), still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

In January 2016, the Veteran submitted a notice of disagreement with respect to the June 2015 rating decision that denied service connection for right and left knee disabilities, lumbosacral strain, and right hip disabilities.  He also expressed disagreement with the effective date assigned for the award of service connection for bilateral hearing loss disability. VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claims and will issue the Veteran a Statement of the Case (SOC) if any of the claims are not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claims remain under the jurisdiction of the AOJ at this time.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the record reveals that additional development on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Board acknowledges that the Veteran has been afforded VA examinations regarding his bilateral foot disability, including most recently in April 2016.  Review of these examination reports reveals that range of motion testing, to including testing in active and passive motion, weight-bearing, and nonweight-bearing situations, was not conducted.  In light of Correia, these VA examinations are insufficient, and the Veteran must be provided new VA examinations with respect to both feet, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

Finally, the Board finds that the claims file should be forwarded to a VA vocational specialist for opinion on the the effects that the Veteran's service-connected disabilities have upon his ability to engage in substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent treatment records.

2.  Then, afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected bilateral foot disabilities. 

All pertinent evidence of record should be made available to and reviewed by the examiner. 

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner should describe all current manifestations of the Veteran's right and left foot disabilities and indicate whether any residuals of the Veteran's foot disabilities are moderate, moderately severe, or severe.

In particular, the examiner should be directed to perform range of motion testing of both feet to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also address the functional impairment in the employment setting, if any, caused by the Veteran's service-connected right and left foot disabilities.

The examiner must provide a complete rationale for all the findings and opinions.

3.  Thereafter, the claims file should be forwarded to a VA vocational specialist for review.  The vocational specialist is requested to address the functional effects that the Veteran's service-connected bilateral foot, tinnitus, and hearing loss have (alone or in combination) on his ability to secure or follow a substantially gainful occupation. 

When addressing the functional effects, the examiner should consider the Veteran's level of education, special training, and previous work experience but must not consider the Veteran's age or any nonservice-connected disabilities.  The examiner should also consider the effects, if any, of medications taken to treat service-connected disability on the Veteran's ability to secure or follow a substantially gainful occupation.

4.  Then, the issues on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

